Citation Nr: 9917188	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

Entitlement to service connection for hypertension as 
secondary to service-connected postoperative residuals of a 
laminectomy for a herniated nucleus pulposus.  

Entitlement to service connection for depression as secondary 
to service-connected postoperative residuals of a laminectomy 
for a herniated nucleus pulposus.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from July 1963 to March 1967.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in May 1996 which denied a total disability rating 
based on individual unemployability.  This case was 
previously before the Board in June 1998 when it was remanded 
for further development.  A rating decision in September 1998 
denied service connection for hypertension and depression, 
each as secondary to the veteran's service-connected back 
disability.  The case has now been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for postoperative 
residuals of a laminectomy for a herniated nucleus pulposus, 
rated 60 percent disabling.  

2.  There is no medical evidence establishing a nexus between 
the veteran's hypertension and his service-connected 
postoperative residuals of a laminectomy for a herniated 
nucleus pulposus.  

3.  There is no medical evidence establishing a nexus between 
depression and the veteran's service-connected postoperative 
residuals of a laminectomy for a herniated nucleus pulposus.  

4.  The veteran is precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for service connection for depression is not 
well grounded.  38 U.S.C.A. § 5107.  

3.  The veteran is individually unemployable by reason of 
service-connected disability.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.15, 4.16, 4.19 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Service connection has been in effect since the veteran's 
separation from service for postoperative residuals of a 
laminectomy for a herniated nucleus pulposus with chronic low 
back pain and severe limitation of motion, rated 60 percent 
disabling.  That is currently his only service-connected 
disability.  

The veteran's initial VA compensation examination, in June 
1967, showed that he had moderate limitation of back motion 
due to pain.  Straight leg raise testing was positive, his 
lower extremity reflexes were diminished, and sensation was 
moderately  diminished on the lateral surface of his right 
leg.  The veteran wore a canvas lumbosacral support with 
rigid stays.  

A 60 percent rating was assigned initially.  

VA examiners in 1972 reported that the veteran performed 
range of motion well and without symptoms.  The veteran's 
gait was normal, although straight leg raise testing was 
positive.  Lower extremity reflexes were still decreased, but 
the examiner indicated that there were no objective findings 
of any nerve root compression.  The veteran's complaints at 
that time were of lower back pain and episodes of numbness 
and pain along the sciatic distribution of both legs.  An 
examiner in March 1972 stated that there was no evidence of 
functional deficit.  

The rating for the disability was reduced to 20 percent 
disabling in 1972.  

VA examiners later in the 1970s and 1980s noted increasing 
reports of low back pain on back motion.  The records 
indicate that electromyography showed evidence of nerve root 
irritation.  Paraspinal muscle spasm was not found.  The 
evaluation for the back disability was increased to 
40 percent in 1977.  

During the 1980s, the veteran's blood pressure was recorded 
as ranging from 138/86 to 150/90.  Hypertension was not 
diagnosed.  

In March 1995, during a follow-up clinic visit for the 
veteran's chronic back pain, a VA examiner recorded the 
veteran's blood pressure as 161/96.  He listed borderline 
hypertension in the past medical history, but did not refer 
further to the veteran's blood pressure. The veteran reported 
that his back pain had increased over the years and radiated 
into both legs and also stated that he had intermittent 
numbness in his right leg.  There was severe limitation of 
back flexion and extension, as well as decreased motor 
strength in all lower extremity muscles, with paresthesias in 
his legs, worse on the right.  

A VA compensation examination was conducted in January 1996.  
The veteran reported his symptoms at that time to be 
persistent low back pain and excruciating leg pain, greater 
on the right.  He described band-like lightning shooting down 
the right leg to the level of his foot.  The back and leg 
pain were made worse by coughing or sneezing, but there was 
no change in bowel or bladder habits.  The veteran stated 
that he then took some of his wife's pain medication, but in 
the past had been on Valium and Percocet.  On examination, he 
was noted to be overweight and to shuffle slowly.  There was 
no postural abnormality or fixed deformity, nor was there any 
palpable paraspinal muscle tenderness.  Forward flexion was 
accomplished to 25 degrees with extension to 10 degrees.  
Lateral bending was possible to 25 degrees, with lateral 
rotation to 20 degrees.  Testing of motion in each of the 
axes was accompanied by facial grimace.  The veteran was 
maximally tender over the entire lumbar spine.  Reflexes were 
decreased, but symmetric.  Motor strength was very slightly 
decreased in all muscle groups tested.  

The rating decision in February 1996 increased the rating for 
the veteran's low back disability to 60 percent disabling, 
effective from November 1995.  

A VA outpatient record dated in March 1996 indicates that the 
veteran was taking Voltaren twice a day, along with Robaxin 
and Tylenol.  He reported that Tylenol didn't help his pain 
much, but that the other medications did help.  He felt that 
his pain was tolerable.  It was noted that he was on no other 
medication and had no history of hypertension.  The examiner 
indicated, however, that the veteran's blood pressure was 
165/103 and listed possible hypertension in his assessment.  

A VA functional evaluation was conducted by a physical 
therapist in June 1996.  The report notes that the veteran 
walked slowly and deliberately with a cane.  Lower extremity 
muscle strength was reported as normal to mildly reduced.  
The evaluation reflects the veteran's report that he was 
depressed because he was unable to play with his boys.  The 
therapist stated that range of motion was either normal or 
not tested in both legs, although all leg movements were 
noted to be guarded.  

Several examiners beginning in 1996 listed sertraline (an 
anti-depressant) as one of the veteran's medications.  

Another VA examiner in June 1996 noted the veteran's blood 
pressure as 160/95, although a diagnosis of hypertension was 
not assigned.  During another visit in July 1996, it was 
stated that the veteran was being seen in the Pain Clinic, 
had had an injection in his back, and was being evaluated for 
possible catheter placement.  The examiner reported that the 
veteran was "obviously seriously disabled from his low back 
pain.  He states that he is in pain all the time and takes 
numerous medications from the Pain Clinic to reduce the 
pain"  The examiner concluded that the veteran's chronic, 
severe low back pain appeared to be "completely disabling."  

A VA psychologist reported in June 1996 that the veteran had 
not worked since 1990 because "the pain has been too bad to 
work."  The psychologist stated that the veteran described 
satisfaction with his lifestyle.  Although he did not 
highlight any stressors, it was noted that the veteran's 
brother had cancer.  The examiner reported that testing did 
not indicate psychosis, the veteran did "portray himself as 
worried and depressed.  He is a man who is easily stressed 
and frustrated-at those times he is likely to somatize, 
become depressed, and blame or feel put upon.  He is likely 
to be overly dramatic or reactive though his understanding 
will often be seen as superficial."  The examiner suggested 
that chemotherapy for pain and depression be evaluated, as 
well as biofeedback.  

Another VA examiner in June 1996 noted the veteran's report 
that he had had been through bouts of "extreme depression" 
during the previous 10 years.  

Examiners in recent years have reported the veteran's weight 
as varying between 235 and 280 pounds.  

During a VA clinic visit in July 1997, the examiner indicated 
that the veteran's history of borderline hypertension had 
become true hypertension (156/105).  Although he had 
previously been seen in the Pain Clinic, the veteran no 
longer went to that clinic.  His low back pain was described 
as intermittent.  During that visit, he was instructed in 
proper gait techniques with a standard walker and a straight 
cane.  

In March 1998, a VA compensation examination was conducted.  
It was noted that the veteran currently complained of 
numbness over both lower extremities when sitting.  He was 
taking multiple medications for pain and depression, but he 
reported that he still had persistent pain and disability.  
The veteran stated that he ambulated with a walker with a 
significant amount of effort.  The examiner noted that he 
walked with a shuffling or reciprocating gait using a rolling 
walker.  There was severe limitation of back motion in all 
axes due to "unbearable pain."  The assigned diagnosis was 
failed back syndrome with persistent radicular pain.  

A VA clinic examiner in April 1998 noted that the veteran's 
back and right hip pain was excruciating.  

On his application for a total disability rating based on 
individual unemployability, the veteran indicated that he has 
a M.Ed. degree, but no other training.  He listed his 
employment since 1980 as involving bookkeeping for a 
construction company and working as a site inspector for that 
company.  He reported that he had not worked since 1991 
because of his disability, but stated that he missed 
approximately half the time during the last year on that job.  
The veteran further stated that he had unsuccessfully sought 
employment from the state of South Carolina in 1994 and 1995.  

Analysis

Secondary service connection 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Veterans Appeals (Court) held that 
a claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

? Hypertension

The evidence does show that the veteran currently has 
hypertension.  However, there is no medical evidence 
indicating that the hypertension is in any way due to his 
service-connected back disability.  While the veteran 
contends that such is the case, the record does not disclose 
that he has any medical training to enable him to provide 
such a medical opinion.  Therefore, his contention in this 
regard is insufficient to render his claim well grounded.  
Espiritu; Tirpak.  

Moreover, lacking any medical evidence of a nexus between his 
hypertension and his service-connected back disability, the 
third criterion for a well grounded claim is not met.  
Therefore, the claim is not plausible, there is no duty to 
assist the veteran in regard to the claim, and the claim must 
be denied.  

? Depression

Although the veteran has indicated that he gets depressed and 
frustrated because he is unable to play with his children on 
account of the pain due to his back disability, there is no 
medical evidence that any examiner has indicated that he has 
chronic depression that is attributable to his service-
connected back disability.  A VA psychologist did note in 
July 1996 that the veteran was easily stressed and frustrated 
and would be likely to become depressed and blame and feel 
put upon at such times.  But the psychologist did not 
specifically attribute any chronic depression that the 
veteran may now have to his service-connected back disability 
or even mention the back disability in this regard.  

In the absence of any medical evidence of a nexus between any 
depression that the veteran may have and his service-
connected back disability, the Board finds that this claim is 
not plausible and so must be denied as being not well 
grounded.  

Total disability rating based on individual unemployability

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claim concerning 
this issue is well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Appeals 
for Veterans Claims (Court) in Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, 
it is necessary that the record reflect some factor which 
takes his case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  
The fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

Initially, the record shows that a 60 percent rating is 
currently in effect for the veteran's back disability.  
Therefore, the percentage criteria for a total disability 
rating are met.  However, the evidence must also show that 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  

In this regard, the Board notes that the veteran has a 
Master's degree and has worked in the past as a bookkeeper.  
He apparently hasn't worked since 1991 and reportedly has 
unsuccessfully sought work in recent years.  VA examiners in 
June 1996 and March 1998 noted the seriously disabling 
aspects of the veteran's back disability and the "unbearable 
pain" he experiences on essentially any back movement.  The 
January 1996 examiner further stated that the veteran was 
obviously seriously disabled from his low back pain and took 
numerous medications to reduce the pain.  He concluded that 
the veteran's chronic severe low back pain was "completely 
disabling."  

Although the veteran's educational background and work 
history would seem to indicate that he might be able to 
engage in some sort of work that would not involve physical 
labor, the Board cannot ignore the comments and conclusions 
by the recent VA examiners regarding the apparently 
overwhelming effects of the veteran's service-connected low 
back pain.  The fact that the record confirms his frequent 
visits in the Pain Clinic and the fact that physicians there 
have contemplated actual stimulation of his spinal cord as a 
means to attempt to alleviate his pain support the 
conclusions of the examiners noted above.  

Therefore, affording the veteran the benefit of any doubt, 
the Board finds that the service-connected postoperative 
residuals of a laminectomy for a herniated nucleus pulposus 
have rendered him unable to obtain and retain substantially 
gainful employment.  Accordingly, a total disability rating 
based on individual unemployability is granted.  


ORDER

The claim for service connection for hypertension is denied 
as not being well-grounded.  

The claim for service connection for depression is denied as 
not being well-grounded.

A total disability rating based on individual unemployability 
is granted, subject to the regulations governing the award of 
monetary benefits.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

